Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


CIVIL ACTION NO. _____________________

ERIC DUNN SUNDBERG, and HUNTER’S PRECISION
CONSTRUCTION & ROOFING, INC. dba PRECISION
CONSTRUCTION & ROOFING
     Plaintiffs,

v.

FARMERS INSURANCE EXCHANGE,
    Defendant.


             PLAINTIFFS’ ORIGINAL COMPLAINT AND JURY DEMAND


       COME NOW Plaintiffs, Eric Dunn Sundberg and Hunter’s Precision Construction &

Roofing, Inc. dba Precision Construction & Roofing (collectively referred to as “Plaintiffs”), by

and through their attorney, Green Klein & Wood, and submit their Plaintiffs’ Original Complaint

and Jury Demand against Defendant, Farmers Insurance Exchange, and in support of this

Complaint, states as follows:


                                              I.
                                           PARTIES

       1.      Plaintiff, Eric Dunn Sundberg (hereafter “Sundberg”), is an individual residing in

Denver, Denver County, Colorado.

       2.      Plaintiff, Hunter’s Precision Construction & Roofing, Inc. dba Precision

Construction & Roofing (hereafter “Precision”) is a corporation domiciled in Texas and is licensed

and authorized to conduct business within the State of Colorado.
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 2 of 11




         3.     Farmers Insurance Exchange (hereafter “Farmers”) is a corporation domiciled in

California, and licensed and authorized to conduct the business of insurance within the State of

Colorado. Farmers may be served with process by serving its registered agent: The Division of

Insurance, Colorado Department of Regulatory Agencies, 1560 Broadway, Suite 850, Denver, CO

80202.


                                            II.
                                  VENUE AND JURISDICTION

         4.     This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1332(a)(1) because Plaintiffs and Defendant are citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. Defendant Farmers is a

corporation incorporated in California and does not have its principal place of business in

Colorado. Plaintiff Sundberg is an individual and citizen of Denver County, Colorado, and Plaintiff

Precision is a corporation incorporated in Texas and does not have its principal place of business

in Colorado.

         5.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of property that is the subject of this action is situated, and a substantial part of the

events or omissions giving rise to the claim occurred, in this District, the District of Colorado.

Plaintiff Sundberg was a resident of Denver County, Colorado at all times relevant to this case; a

substantial part of the activities alleged herein occurred in Denver County, Colorado, and the

Property that is the subject of the lawsuit is located in Denver County, Colorado.


                                             III.
                                    FACTUAL ALLEGATIONS


                                                    2
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 3 of 11




       6.      This is an insurance case arising from Farmers’ refusing to provide full benefits to

Plaintiffs based on Farmers’ wrongful investigation, and Farmers’ subsequent misconduct

throughout the appraisal process. Plaintiffs’ claims are brought under Colorado law.

       7.      At all relevant times hereto, Plaintiff Sundberg, was and is the owner of the subject

property, located at 5401 E. Severn Pl., Denver, Colorado 80220-5227 (the “Property”).

       8.      Plaintiffs bring this action seeking economic and non-economic damages related to

Farmers’ breach of contract, bad faith breach of insurance contract, and statutory claims pursuant

to C.R.S. §§ 10-3-1115 and 10-3-1116, arising from Farmers’ failure to properly investigate

Plaintiffs’ claim, Farmers’ unreasonable delay and failure to pay in full covered benefits due and

owing to Plaintiffs under its insurance policy, Farmers’ failure to select a competent and

disinterested appraiser, and Farmers’ improper conduct throughout the appraisal process.

       9.      Plaintiff Sundberg sought and obtained an Insurance Policy, Policy Number

0939096575 (the “Policy”) for Sundberg’s property located at 5401 E. Severn Pl., Denver,

Colorado 80220-5227. The Policy period was from November 25, 2016 to December 4, 2017.

Plaintiff Sundberg invested in this insurance product and service from Farmers for coverage

intended to protect the Property from certain property and casualty perils.

       10.     Plaintiff Sundberg purchased coverage benefits from Farmers by making premium

payments.

       11.     In exchange for the premiums paid by Plaintiff Sundberg, Farmers promised to

perform according to the terms and provisions of the Policy.




                                                 3
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 4 of 11




          12.   Under the Policy, Farmers agreed to pay for direct physical loss or damage to the

Property caused by risks of direct physical loss or damage unless otherwise limited or excluded

and to pay all amounts owed for such losses.

          13.   On or about May 8, 2017, during the Policy period, a wind and/or hailstorm

occurred at Plaintiff Sundberg’s Property resulting in significant damage to the Property.

          14.   The damage to the Property from the storms constituted covered losses under the

Policy.

          15.   In accordance with the Policy, Plaintiff Sundberg properly reported the covered

losses and damage to Farmers and made a claim for the loss and damage to the Property. Claim

number 3012520566-1-1 was assigned to Plaintiff Sundberg’s claim (the “Claim”).

          16.   After opening the claim with Farmers, Farmers was provided with proof that

Plaintiff Sundberg’s claims significantly exceeded the amount Farmers offered to settle the claim.

Despite receiving information establishing that Farmers unreasonably denied Plaintiff Sundberg’s

claim, Defendant Farmers refused to tender the fair and reasonable value of Plaintiff Sundberg’s

claim under the Policy.

          17.   Farmers’ adjuster refused to consider the evidence presented by Plaintiff Sundberg

and unreasonably and in bad faith failed to further investigate the damages to determine if its

conclusion was correct about the extent and cause of damages.

          18.   Rather than properly investigate, adjust, and pay for the damages to Plaintiff

Sundberg’s Property pursuant to the terms of the Policy, Farmers unreasonably delayed and denied

payment of covered policy benefits.




                                                4
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 5 of 11




       19.     Plaintiff Sundberg properly assigned his rights, benefits, and proceeds under the

Policy to Plaintiff Precision on or about March 1, 2019.

       20.     Thereafter, Plaintiffs invoked appraisal and sent a demand for appraisal to Farmers

on approximately June 29, 2019.

       21.     After Farmers confirmed appraisal, Farmers failed to select a competent and

impartial appraiser for Plaintiffs’ Claim. Further, Farmers was aware their appraiser was engaging

in misconduct in the appraisal process and further facilitated such misconduct.

       22.     Farmers also engaged in improper delay tactics during the appraisal process, such

as ignoring Plaintiffs’ appraiser’s demand for information and documents. Farmers also made

misrepresentations to Plaintiffs during the appraisal process.

       23.     After disagreements during appraisal, an umpire was selected. The umpire selected

was incompetent, partial, and ill-equipped to handle Plaintiffs’ appraisal.

       24.     Farmers and its appraiser continued to engage in wrongful misconduct during this

stage of appraisal as well. Farmers’ conduct was a violation of the Policy and Colorado law,

including violations under C.R.S. §§ 10-3-1115 and 10-3-1116.

       25.     The appraisal award that was ultimately signed on or about December 29, 2019 was

fraudulently altered by Farmers and its appraiser without Plaintiffs’ knowledge or approval.

       26.     Plaintiffs have and continue to suffer damages, including, but not limited to unpaid

covered policy benefits unreasonably delayed and denied by Farmers.

       27.     Farmers’ initial refusal to properly adjust the losses, and later egregious misconduct

throughout the entire appraisal process, compelled Plaintiffs to become engaged in litigation to

enforce the provisions of the Policy.


                                                 5
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 6 of 11




        28.     Farmers did not attempt to in good faith to effectuate a prompt, fair, and equitable

settlement of Plaintiffs’ claim, even after liability became reasonably clear.

        29.     To date, Farmers has not paid Plaintiffs’ claim in full.

        30.     Farmers failed to properly investigate and adjust Plaintiffs’ loss.

        31.     Farmers failed to appoint a competent and disinterested appraiser.

        32.     Farmers engaged in intentional misconduct in the appraisal process designed to

delay and cause harm to Plaintiffs. Farmers’ breach of contract and unreasonable delay and denial

of the Claim, as a result of its misconduct, forced Plaintiffs to incur time and costs in pursuing

their rights under the Policy through the appraisal process. Plaintiffs have, and will, incur

additional costs in pursuing their rights in this litigation as a result of Farmers’ misconduct.

        33.     Farmers’ conduct described above was willful and wanton and done heedlessly and

recklessly without regard to the consequences of Plaintiffs.

        34.     Farmers knew or should have known that its actions as described above were

unreasonable. Farmers acted unreasonable and with knowledge of or reckless disregard to its

unreasonableness, and caused damages which result from its bad faith.

                                              IV.
                                  FIRST CLAIM FOR RELIEF
                                      (Breach of Contract)

        35.     Plaintiffs incorporate by reference all allegations contained in the paragraphs above

as if fully set forth herein.

        36.     As set forth above, Plaintiff Sundberg and Farmers entered into a valid, binding and

enforceable contract for insurance which covered the losses alleged herein, of which Plaintiff

Precision has rights to pursue claims under.


                                                  6
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 7 of 11




       37.     Farmers’ underpayment and denial of benefits constituted a wrongful failure to pay

Plaintiffs, for the covered loss under the Policy and constituted a breach of the insurance contract.

       38.     Plaintiffs fully complied with all the provisions of the contract, including without

limitation paying premiums in a timely fashion and complying with all provisions governing

claims and loss.

       39.     Farmers’ underpayment and denial of Plaintiffs claim constitutes a breach of the

insurance contract and is a breach of Farmers’ reasonable expectations concerning the coverage it

would receive under the Policy.

       40.     Farmers’ refusal to properly adjust the loss constitutes a breach of the insurance

contract and is a breach of Plaintiffs’ reasonable expectations concerning the coverage it would

receive under the Policy.

       41.     Farmers’ failure to conduct a reasonable investigation constitutes a breach of the

insurance contract.

       42.     Farmers’ failure to pay covered policy benefits constitutes a breach of the insurance

contract.

       43.     Farmers’ failure to select a competent and disinterested appraiser is a breach of the

insurance contract.

       44.     Farmers’ intentional acts and misconduct in the appraisal process is a breach of the

insurance contract.

       45.     By failing to honor the promises made to Plaintiffs in the insurance policy, Farmers

has breached its contract with Plaintiffs.




                                                 7
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 8 of 11




        46.     Farmers’ breach of the insurance contract was and is the direct cause of damage to

Plaintiffs, including, without limitation: (1) loss of Policy benefits owed to indemnify Plaintiffs

for the entire loss; (2) costs to repair, restore, and/or replace the significant damage to Plaintiff

Sundberg’s Property, and future costs to remediate such damage; (3) incidental and consequential

damages, within the contemplation of the parties in the event of breach; and/or (4) other expenses

incurred as a result of Farmers’ breach of its contractual obligations, including costs and fees.

        47.     As a result of Farmers’ breach of contract and refusal to honor the terms of the

Policy, Plaintiffs have suffered and continue to suffer damages. Therefore, Plaintiffs are entitled

to judgment in its favor and against Farmers, on its First Claim for Relief for compensatory

damages for its losses, including prejudgment interest, costs, and reasonable attorneys’ fees in

accordance with the applicable law.

                                             V.
                              SECOND CLAIM FOR RELIEF
               (Unreasonable Delay and Denial of Payment of Covered Benefits)
                               C.R.S. §§ 10-3-1115 and -1116

        48.     Plaintiffs incorporate by reference all allegations contained in the paragraphs above

as if fully set forth herein.

        49.     Plaintiffs incurred a covered loss under the Policy and subsequently submitted a

claim for that loss to Farmers.

        50.     The damages sustained to Plaintiff Sundberg’s Property is covered by the Policy

and Plaintiff Sundberg, as well as Plaintiff Precision as assignee of the claim, are owed covered

benefits under the Policy.




                                                  8
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 9 of 11




        51.       Under C.R.S. § 10-3-1115, an insurer who delays or denies payment to an insured

without a reasonable basis for its delay or denial is in breach of the duty of good faith and fair

dealing.

        52.       Farmers delayed and denied payment of covered benefits without a reasonable basis

for its action.

        53.       In breach of its duty to Plaintiffs, Farmers, without a reasonable basis, delayed and

denied benefits owed to Plaintiffs by engaging in the following conduct: (1) refusing to timely and

fully pay its insured for the full cost of covered damage to the insured premises; (2) mispresenting

pertinent facts and policy provisions related to coverage at issued by adopting inconsistent and

baseless coverage positions; (3) failing to conduct a fair, timely, and thorough investigation of

Plaintiffs’ claim; (4) conducting a biased and outcome-oriented investigation through the use of

third parties; (5) delegating its duty to adjust the loss to an unqualified and/or biased third party;

(6) denying coverage based on incorrect facts and unsubstantiated speculation; (7) refusing to

reconsider its coverage position, even when facts that undermined the basis of its denial became

evident; (8) paying less than the full amount owed in the claim thereby forcing the insured to

institute litigation, and incur the fees and costs associated therewith, simply to recover what was

properly owed; (9) selecting an incompetent and partial appraiser; (10) engaging in intentional

misconduct throughout the appraisal process; (11) engaging in improper delay tactics throughout

the appraisal process; (12) facilitating the misconduct of its appraiser; and (13) engaging in the

fraudulent signing and altercation of the appraisal award.

        54.       As a direct and proximate result of Farmers’ actions, Plaintiffs have: (1) not

received all Policy benefits owed to indemnify them for the entire loss; (2) incurred and will incur


                                                    9
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 10 of 11




in the future costs to repair, restore and/or defend the significant property damage; (3) suffered

and will continue to suffer incidental and consequential damages, within the contemplation of the

parties in the event of breach; and (4) suffered and will continue to suffer other expenses incurred

as a result of Farmers’ unfair methods of competition and unfair or deceptive acts or practices in

the business of insurance, including the fees and costs necessary incurred for litigation. Farmers’

misconduct throughout the handling the Claim resulted in Plaintiffs’ having to incur substantial

time and costs in engaging in the appraisal process in the appraisal process, and further, the time

and costs spent incurred by Plaintiffs’ in this litigation.

        55.     C.R.S. §10-3-1116 authorizes a first-party claimant, such as Plaintiff Sundberg, and

an entity on behalf of an insured, like Plaintiff Precision, who has been assigned rights and

proceeds under the Policy, whose claim for payment of benefits has been unreasonable delayed or

denied to bring an action in district court to recover reasonable attorney fees, court costs and two

times the covered benefit.

        56.     Farmers has unreasonably denied or delayed payment to Plaintiffs in violation of

C.R.S. §10-3-1115.

        57.     Therefore, Plaintiffs are entitled to judgment in their favor and against Farmers on

its Second Claim for Relief as authorized by applicable and entitled to two times the covered

benefits, attorneys’ fees, and costs pursuant to C.R.S. §10-3-1116, together with pre-judgment

interest.


                                                VI.
                                              PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiffs prays as follow:


                                                   10
Case 1:20-cv-01403-NRN Document 1 Filed 05/15/20 USDC Colorado Page 11 of 11




       1.      On Plaintiffs’ First Claim for Relief, for judgment in its favor and against

Defendant, Farmers, for all unpaid covered benefits due under the Policy;

       2.      On Plaintiffs’ Second Claim for Relief, for judgment in its favor and against

Defendant, Farmers, for two times the amount of all covered benefits owed under the Policy.

       3.      Costs, expert witness fees, and attorneys’ fees incurred in prosecuting Plaintiffs’

claims against Farmers.

       4.      Other damages resulting from Farmers’ bad faith including out-of-pocket expenses,

costs of ongoing and exacerbated damages resulting from Farmers’ bad faith refusal to pay the full

loss and damages to Plaintiff Sundberg’s property, both real and personal;

       5.      Pre- and post-judgment interest;

       6.      Staying the instant case until such time as the appraisal process is completed; and

       7.      For such other and further relief as this Court may deem just, equitable, and proper.

Dated this 15th day of May 2020.

       A JURY IS DEMANDED AS TO ALL ISSUES HEREIN


                                      Respectfully submitted,


                                      By:    /s/ Robert D. Green
                                             Robert D. Green, #46875

                                             GREEN KLEIN & WOOD
                                             440 Louisiana Street, Ste. 1900
                                             Houston, Texas 77002
                                             (713) 654-9222
                                             (713) 654-2155 (Fax)
                                             green@greentriallaw.com
                                             Lead Counsel for Plaintiffs



                                                11
